Case: 1:17-md-02804-DAP Doc #: 1046 Filed: 10/15/18 1 of 2. PageID #: 26317




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                   )       CASE NO. 1:17-MD-2804
   OPIATE LITIGATION                              )
                                                  )       SPECIAL MASTER COHEN
   THIS DOCUMENT RELATES TO:                      )
   “Track One Cases”                              )
                                                  )
                                                  )       DISCOVERY RULING NO. 6
                                                  )

          For quite some time, Plaintiffs and Mallinckrodt could not agree on what search terms

   Mallinckrodt should apply to locate documents responsive to Plaintiffs’ requests for production.

   Plaintiffs and other defendants were able to come to agreement, but Plaintiffs and Mallinckrodt

   could not. Finally, the Special Master directed Plaintiffs and Mallinckrodt to each submit their

   proposals. On October 8, 2018, the Special Master ruled in detail, by accepting, rejecting, and/or

   amending the numerous search strings the parties wanted. For example, in certain spots, Plaintiffs

   wanted to use the global connector AND, but the Special Master rejected this approach and directed

   Mallinckrodt to instead use the narrower connector “within 50.” In other spots, Mallinckrodt wanted

   to delete a variety of specific terms requested by Plaintiffs, but the Special Master rejected the great

   majority of these deletion requests, concluding the terms were relevant and appropriate.

          When making these rulings, the Special Master, who has twice attended classes at the Sedona

   Conference, took into account the Sedona Principles, including the ones cited by Mallinckrodt; and

   also took into account the search terms agreed to by other defendants. Nonetheless, Mallinckrodt

   timely requested the Special to formalize his ruling, so that it could object. This is the formalized
Case: 1:17-md-02804-DAP Doc #: 1046 Filed: 10/15/18 2 of 2. PageID #: 26318



   ruling. The precise search term rulings entered by the Special Master are attached. Specifically, in

   the attached PDF document, blue highlighting indicates agreement with Mallinckrodt’s proposed

   amendment/deletion/change; yellow comment bubbles in the right margin direct that amendments

   be made; and all text shown in red that is not blue-highlighted or commented upon are rejected (in

   other words, the red crossed-out language, which are deletions requests by Mallinckrodt, is rejected,

   so those search terms remain valid).

                          RESPECTFULLY SUBMITTED,

                                                         /s/ David R. Cohen
                                                         David R. Cohen
                                                         Special Master

   Dated: October 15, 2018




                                                    2
